         Case 4:20-cv-00981-YGR Document 72 Filed 01/25/21 Page 1 of 1




                          UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF CALIFORNIA

                                      CIVIL MINUTES

 Date: 1/25/2021                 Time: 2:28pm-2:49pm             Judge: YVONNE
                                                                 GONZALEZ ROGERS
 Case No.: 20-cv-00981-YGR       Case Name: Strickland et al. v. Ujiri, et al.

Attorney for Plaintiff: Brett Beyler and Matthew Grigg
Attorney for Defendant: Tamarah Prevost; Emanuel Townsend for Defendants Masai Ujiri,
Toronto Raptors, and Maple Leaf Sports and Entertainment;
Mark Conrad and Courtney Aasen for Defendant National Basketball Association

 Deputy Clerk: Frances Stone                           Court Reporter: Raynee Mercado


                          PROCEEDINGS
INITIAL CMC HELD VIA ZOOM WEBINAR

Private Mediation to be completed by 3/31/2021


Otherwise, schedule set previously remains in place.
